Execution Version





THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of


January 28, 2015


among


SSE HOLDINGS, LLC


The Other Loan Parties Party Hereto


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
 as Administrative Agent






--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
 
 
Page
ARTICLE I
DEFINITIONS
 
1
SECTION 1.01.
Defined Terms
1
 
 
 
 
 
SECTION 1.02.
Classification of Loans and Borrowings
25
 
 
 
 
 
SECTION 1.03.
Terms Generally
25
 
 
 
 
 
SECTION 1.04.
Accounting Terms; GAAP
25
 
 
 
 
 
ARTICLE II
THE CREDITS
 
26
SECTION 2.01.
Commitments and Loans
26
 
 
 
 
 
SECTION 2.02.
Loans and Borrowings
26
 
 
 
 
 
SECTION 2.03.
Requests for Borrowings
27
 
 
 
 
 
SECTION 2.04.
Letters of Credit
28
 
 
 
 
 
SECTION 2.05.
Funding of Borrowings
31
 
 
 
 
 
SECTION 2.06.
Interest Elections
32
 
 
 
 
 
SECTION 2.07.
Termination and Reduction of Revolving Commitments and LC Sublimit
33
 
 
 
 
 
SECTION 2.08.
Repayment and Amortization of Loans; Evidence of Debt
34
 
 
 
 
 
SECTION 2.09.
Prepayment of Loans
35
 
 
 
 
 
SECTION 2.10.
Fees
36
 
 
 
 
 
SECTION 2.11.
Interest
37
 
 
 
 
 
SECTION 2.12.
Alternate Rate of Interest
38
 
 
 
 
 
SECTION 2.13.
Increased Costs
38
 
 
 
 
 
SECTION 2.14.
Break Funding Payments
40
 
 
 
 
 
SECTION 2.15.
Taxes
40
 
 
 
 
 
SECTION 2.16.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
44
 
 
 
 
 
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
46
 
 
 
 
 
SECTION 2.18.
Defaulting Lenders
47
 
 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
48
 
 
 
 
 
SECTION 3.01.
Organization; Powers
48
 
 
 
 
 
SECTION 3.02.
Authorization; Enforceability
49
 
 
 
 
 
SECTION 3.03.
Governmental Approvals; No Conflicts
49
 
 
 
 
 
SECTION 3.04.
No Material Adverse Change
49
 
 
 
 
 
SECTION 3.05.
Properties
49
 
 
 
 
 
SECTION 3.06.
Litigation and Environmental Matters
50
 
 
 
 
 
SECTION 3.07.
Compliance with Laws and Agreements
50
 
 
 
 
 
SECTION 3.08.
Taxes
50
 
 
 
 
 
SECTION 3.09.
ERISA
50
 
 
 


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page
SECTION 3.10.
Disclosure
50
 
 
 
 
 
SECTION 3.11.
Material Agreements
51
 
 
 
 
 
SECTION 3.12.
Solvency
51
 
 
 
 
 
SECTION 3.13.
Insurance
51
 
 
 
 
 
SECTION 3.14.
Capitalization and Subsidiaries
52
 
 
 
 
 
SECTION 3.15.
Security Interest in Collateral
52
 
 
 
 
 
SECTION 3.16.
Employment Matters
52
 
 
 
 
 
SECTION 3.17.
Affiliate Transactions
52
 
 
 
 
 
SECTION 3.18.
Common Enterprise
53
 
 
 
 
 
ARTICLE IV
CONDITIONS
 
53
SECTION 4.01.
Effective Date
53
 
 
 
 
 
SECTION 4.02.
Delayed Commitment Effective Date
54
 
 
 
 
 
SECTION 4.03.
Each Credit Event
54
 
 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
55
SECTION 5.01.
Financial Statements and Other Information
55
 
 
 
 
 
SECTION 5.02.
Notices of Material Events
57
 
 
 
 
 
SECTION 5.03.
Existence; Conduct of Business
58
 
 
 
 
 
SECTION 5.04.
Payment of Obligations
58
 
 
 
 
 
SECTION 5.05.
Maintenance of Properties
58
 
 
 
 
 
SECTION 5.06.
Books and Records; Inspection Rights
58
 
 
 
 
 
SECTION 5.07.
Compliance with Laws
59
 
 
 
 
 
SECTION 5.08.
Use of Proceeds
59
 
 
 
 
 
SECTION 5.09.
Insurance
59
 
 
 
 
 
SECTION 5.10.
Casualty and Condemnation
59
 
 
 
 
 
SECTION 5.11.
Depository Banks
59
 
 
 
 
 
SECTION 5.12.
Additional Collateral; Further Assurances
60
 
 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
61
SECTION 6.01.
Indebtedness
61
 
 
 
 
 
SECTION 6.02.
Liens
63
 
 
 
 
 
SECTION 6.03.
Fundamental Changes
63
 
 
 
 
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
64
 
 
 
 
 
SECTION 6.05.
Asset Sales
65
 
 
 
 
 
SECTION 6.06.
Sale and Leaseback Transactions
66
 
 
 
 
 
SECTION 6.07.
Swap Agreements
67
 
 
 
 
 


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness
67
 
 
 
 
 
SECTION 6.09.
Transactions with Affiliates
68
 
 
 
 
 
SECTION 6.10.
Restrictive Agreements
69
 
 
 
 
 
SECTION 6.11.
Amendment of Material Documents
69
 
 
 
 
 
SECTION 6.12.
Fixed Charge Coverage Ratio
70
 
 
 
 
 
SECTION 6.13.
Funded Net Debt to EBITDA Ratio
70
 
 
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
70
SECTION 7.01.
Events of Default
70
 
 
 
 
 
SECTION 7.02.
Cure Right
73
 
 
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
74
 
 
 
 
 
ARTICLE IX
MISCELLANEOUS
76
SECTION 9.01.
Notices
76
 
 
 
 
 
SECTION 9.02.
Waivers; Amendments
78
 
 
 
 
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
79
 
 
 
 
 
SECTION 9.04.
Successors and Assigns
81
 
 
 
 
 
SECTION 9.05.
Survival
85
 
 
 
 
 
SECTION 9.06.
Counterparts; Integration; Effectiveness
85
 
 
 
 
 
SECTION 9.07.
Severability
86
 
 
 
 
 
SECTION 9.08.
Right of Setoff
86
 
 
 
 
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
86
 
 
 
 
 
SECTION 9.10.
WAIVER OF JURY TRIAL
87
 
 
 
 
 
SECTION 9.11.
Headings
87
 
 
 
 
 
SECTION 9.12.
Confidentiality
87
 
 
 
 
 
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
88
 
 
 
 
 
SECTION 9.14.
USA PATRIOT Act
88
 
 
 
 
 
SECTION 9.15.
Disclosure
88
 
 
 
 
 
SECTION 9.16.
Appointment for Perfection
88
 
 
 
 
 
SECTION 9.17.
Interest Rate Limitation
88
 
 
 
 
 
ARTICLE X
LOAN GUARANTY
 
89
SECTION 10.01.
Guaranty
 
89
 
 
 
 
 
SECTION 10.02.
Guaranty
 
89
 
 
 
 
 
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty
89
 
 
 
 
 
SECTION 10.04.
Defenses Waived
 
90
 
 
 
 
 
SECTION 10.05.
Rights of Subrogation
 
90


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page
 
 
 
 
 
SECTION 10.06.
Reinstatement; Stay of Acceleration
 
90
 
 
 
 
 
SECTION 10.07.
Information
 
91
 
 
 
 
 
SECTION 10.08.
Termination
 
91
 
 
 
 
 
SECTION 10.09.
Taxes
 
91
 
 
 
 
 
SECTION 10.10.
Maximum Liability
 
91
 
 
 
 
 
SECTION 10.11.
Contribution
 
92
 
 
 
 
 
SECTION 10.12.
Liability Cumulative
 
92
 
 
 
 
 
SECTION 10.13.
Keepwell
 
0




iv

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 2.01    Revolving Commitment Schedule
Schedule 3.05    Properties
Schedule 3.06     Disclosed Matters
Schedule 3.13    Insurance
Schedule 3.14    Capitalization and Subsidiaries
Schedule 3.17    Affiliate Transactions
Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens
Schedule 6.04    Existing Investments
Schedule 6.10    Existing Restrictions



EXHIBITS:
Exhibit A    Form of Assignment and Assumption
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Joinder Agreement
Exhibit D    Form of Opinion
Exhibit E-1    Form of U.S. Tax Compliance Certificate
Exhibit E-2    Form of U.S. Tax Compliance Certificate
Exhibit E-3    Form of U.S. Tax Compliance Certificate
Exhibit E-4    Form of U.S. Tax Compliance Certificate










--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 28, 2015 (this
“Agreement”), among SSE HOLDINGS, LLC, the other Loan Parties party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS:
The Borrower, certain Subsidiaries of the Borrower party thereto, the lenders
party thereto (the “Existing Lenders”) and the Administrative Agent are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
30, 2014, as amended (as in effect immediately before giving effect to the
amendment and restatement contemplated hereby, the “Existing Credit Agreement”).
Pursuant to the Existing Credit Agreement, the Existing Lenders agreed to make
extensions of credit to the Borrower on the terms and conditions set forth
therein, including making loans (the “Existing Loans”) to the Borrower.
Whereas, the Borrower has requested that on the Effective Date the Existing
Credit Agreement be amended and restated in its entirety to read as provided
herein, and the Lenders (including certain of the Existing Lenders) have agreed
(subject to the terms of this Agreement) to amend and restate the Existing
Credit Agreement on the Effective Date in its entirety to read as set forth in
this Agreement, and it has been agreed by the parties to the Existing Credit
Agreement that (a) the commitments which the Existing Lenders have agreed to
extend to the Borrower under the Existing Credit Agreement shall be extended or
advanced upon the amended and restated terms and conditions contained in this
Agreement and (b) the Existing Loans and other Secured Obligations (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be governed by and deemed to be outstanding under the amended
and restated terms and conditions contained in this Agreement, with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Credit Agreement (each of which shall hereafter have no further effect upon the
parties thereto, other than for accrued fees and expenses, and indemnification
provisions accrued and owing, under the terms of the Existing Credit Agreement
on or prior to the Effective Date or arising (in the case of indemnification)
under the terms of the Existing Credit Agreement).
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Act” has the meaning assigned to such term in Section 9.14.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to

1

--------------------------------------------------------------------------------




the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (a) 2.50% per annum plus (b) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Credit Exposure” means, at any time, the aggregate Revolving Credit
Exposure of all the Lenders.
“Agreement” has the meaning assigned to such term in the Preamble.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans and LC Exposure, (i) prior to the Delayed Commitment Effective
Date, if any, a percentage equal to a fraction the numerator of which is such
Lender’s Initial Revolving Commitment and the denominator of which is the
aggregate Initial Revolving Commitments of all Revolving Lenders (if the Initial
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Credit Exposures at that time and (ii) on and after the Delayed Commitment
Effective Date, if any, a percentage equal to a fraction the numerator of which
is such Lender’s Total Revolving Commitment and the denominator of which is the
aggregate Total Revolving Commitment of all Revolving Lenders (if the Total
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Credit Exposures at that time) and (b) with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Revolving Commitments; provided that in the case of Section 2.18 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment shall be disregarded in the calculation of the percentages set forth
in clauses (a) and (b) above.

2

--------------------------------------------------------------------------------




“Applicable Rate” means, for any day, with respect to any Revolving Loan or any
LC Exposure, as the case may be, the applicable margin as of each immediately
prior quarter-end based on the Funded Net Debt to EBITDA Ratio as set forth in
the table below:
Funded Net Debt to EBITDA Ratio
≤ 1.00:1.00
≤ 1.50:1.00
but
> 1:00:1.00
≤ 2.00:1.00
but
> 1:50:1.00
≤ 2.50:1.00
but
> 2.00:1.00
> 2.50:1.00
CB Floating Rate
0.00%
0.25%
0.50%
0.75%
1.00%
Adjusted LIBO Rate
2.50%
2.75%
3.00%
3.25%
3.50%





“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the applicable Maturity Date.
“Available Revolving Commitment” means, at any time, (a)(i) prior to the Delayed
Commitment Effective Date, if any, the Initial Revolving Commitment then in
effect and (ii) on and after the Delayed Commitment Effective Date, if any, the
Total Revolving Commitment then in effect; minus (b) the Revolving Credit
Exposure of all Revolving Lenders at such time.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by Chase or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

3

--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, such Person or such
Person's direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by a Governmental Authority or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm this Agreement or any other contract or
agreement made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, relative to any Person, (a) in the case of any
corporation, its board of directors, (b) in the case of any limited liability
company, its board of managers or managing member, (c) in the case of any
partnership, the Board of Directors of the general partner of such partnership
and (d) in any other case, the functional equivalent of the foregoing.
“Borrower” means SSE Holdings, LLC, a Delaware limited liability company.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” of any Consolidated Party means, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset which would be classified as a fixed or capital asset on the
balance sheet of such Consolidated Party prepared in accordance with GAAP. For
purposes of this definition the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted

4

--------------------------------------------------------------------------------




for as capital leases on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.
“Change in Control” means the occurrence of any of the following at any time:
(a)    any:
(1)     Person or Persons (other than a Permitted Holder), or
(2)     Persons (other than one or more Permitted Holders) constituting a
“group” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, but excluding any employee benefit plan of
such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Shake Shack and the percentage of aggregate
ordinary voting power so held is greater than the percentage of the aggregate
ordinary voting power represented by the Equity Interests of Shake Shack
beneficially owned, directly or indirectly, in the aggregate by one or more of
the Permitted Holders; or
(b)    Shake Shack shall cease to own beneficially and of record at least 14% of
the Equity Interests of the Borrower; or
(c)    Shake Shack shall cease to operate and control all of the business and
affairs of the Borrower.
“Change in Law” means, (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued

5

--------------------------------------------------------------------------------




after the date of this Agreement; provided that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
solely with respect to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.
“Competitor” means any Person (and any Controlling Affiliate of such Person)
that is an owner, operator or manager of a restaurant, catering service or food
service.
“Consolidated Parties” means collectively, the Loan Parties and their respective
subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cure Payments” means amounts received by and contributed to the Borrower and
used to prepay the Loans and to increase EBITDA in connection with Sections
2.09(e), 2.09(f) and 7.02.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two (2) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it

6

--------------------------------------------------------------------------------




will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Delayed Commitment Amount” means an amount of up to $30,000,000.
“Delayed Commitment Effective Date” means the date after the Effective Date on
which (a) the Administrative Agent receives (i) a request to increase the
Initial Revolving Commitments by the amount of the Delayed Commitment Amount and
(ii) a certificate delivered pursuant to Section 4.02 certifying that the
conditions specified in Section 4.02 have been satisfied (or waived in
accordance with Section 9.02), (b) each Lender (in its sole discretion) and the
Administrative Agent (in its sole discretion) shall have agreed to such
increase, (c) any conditions to such agreements by the Lenders and the
Administrative Agent (including the payment of any agreed fees) shall have been
satisfied, and (d) the conditions set forth in Sections 4.02 and 4.03 shall have
been satisfied as of such date.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.
“EBITDA” means, for any period, the sum of
(a)    Net Income for such period, plus
(a)    without duplication and (except with respect to clause (ix) below) to the
extent deducted in determining Net Income for such period, the sum of:
(i)    interest expense for such period and, to the extent not reflected in such
interest expense, (A) fees, expenses and charges incurred in respect of
financing activities (including commissions, discounts and closing fees) during
such period and (B) payments made in respect of hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk during such period;
(ii)    provision for taxes based on income or profits or capital for such
period;
(iii)    all amounts attributable to depreciation and amortization expense for
such period;

7

--------------------------------------------------------------------------------




(iv)    extraordinary, unusual or non-recurring expenses or charges for such
period;
(v)    non-cash expenses or charges for such period including non-cash rent
expense and non-cash compensation expense;
(vi)    fees, costs and expenses incurred in connection with (A) the
Transactions consummated on the Effective Date to the extent incurred on or
prior to the Effective Date or (B) issuances of equity interests, making
Investments, or the incurrence, repayment, amendment or restructuring of
Indebtedness, in each case, to the extent permitted to be incurred or made under
the Loan Documents;
(vii)    restructuring charges or reserves, whether or not classified as such
under GAAP, including severance, relocation costs, and integration and other
similar expenses;
(viii)    the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period to
consolidated net income;
(ix)    the proceeds of any business interruption insurance;
(x)    the amount of costs relating to pre-opening and opening costs for stores;
(xi)    any Cure Payments and capital contributions and dividends that the
Borrower and Loan Parties receive directly or indirectly from (A) a Person that
is not a Loan Party or (B) third party holders of Equity Interests of the Loan
Parties during such period; and
(xii)    the aggregate amount of costs and expenses actually incurred during
such period by the Loan Parties in connection with the Shake Shack IPO, up to an
aggregate amount not to exceed $10,000,000, minus
(b)    without duplication and to the extent included in Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Consolidated Parties after eliminations for intercompany
transactions.
For the avoidance of doubt, EBITDA for any period, (x) shall include, without
duplication, the EBITDA of any Person, property, business or asset acquired or
formed by the Borrower or any Loan Party during such period, to the extent (A)
such Person becomes a Loan Party, (B) such property, business or asset is owned
by a Loan Party and (C) such Person, property or asset is not subsequently sold,
transferred, abandoned or otherwise disposed by the Borrower or such Loan Party,
and (y) shall exclude the EBITDA of any Person, property, business or asset
sold, transferred, abandoned or otherwise disposed by the Borrower or such Loan
Party during such period to the extent (A) that such Person sold, transferred,
abandoned or otherwise disposed was a Loan Party

8

--------------------------------------------------------------------------------




and (B) such property, business or asset that was sold, transferred, abandoned
or otherwise disposed was owned by a Loan Party.
“EBITDAR” means, for any period, (a) EBITDA plus (b) Rentals actually made in
cash.
“Effective Date” means the date specified by the Borrower in a notice to the
Administrative Agent, provided that such specified date shall be the Effective
Date only if:
(a)    such notice is received by the Administrative Agent at least two Business
Days prior to such date,    
(b)    such date is on or prior to March 16, 2015,
(c)    on such date, the aggregate outstanding principal amount of the Existing
Loans shall be equal to or less than the aggregate amount of the Initial
Revolving Commitments, and,
(d)    as of such date, each of the conditions precedent set forth in Sections
4.01 and 4.03 shall have been satisfied.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices of violation or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

9

--------------------------------------------------------------------------------




“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure with
respect to any Plan or Multiemployer Plan to satisfy the minimum finding
requirements of Section 412 of the Code or Section 302 of ERISA or, in the case
of a Multiemployer Plan, Section 432 of the Code, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or Multiemployer Plan; (d) the incurrence by any Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan or Multiemployer Plan; (f) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
any Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly, a wholly owned Domestic Subsidiary of the Borrower, (b) any Foreign
Subsidiary and (c) any Immaterial Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation that is required
to be cleared pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

10

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the applicable Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower or any other Loan Party
hereunder or any other Loan Document, (a) taxes imposed on or measured by its
net income (however denominated), or franchise taxes imposed in lieu of net
income taxes, imposed on it, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or with which it has any other connection for tax
purposes (other than a present or former connection that would not have arisen
but for entering into the Loan Documents, receiving any payments under or with
respect to the Loan Documents, or enforcing any rights and remedies under the
Loan Documents) or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Lender, any U.S. federal withholding
tax that is imposed on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Lender's failure or inability (other than as a result of a Change in
Law) to comply with Section 2.15(f), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.15(a) (other than pursuant
to an assignment request by the Borrower under Section 2.17 hereof), (d) any
backup withholding taxes imposed on the Administrative Agent, any Lender, the
applicable Issuing Bank or any other recipient of any payment hereunder and (e)
any Taxes which are imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Preliminary Statements.
“Existing Lenders” has the meaning assigned to such term in the Preliminary
Statements.
“Existing Loans” has the meaning assigned to such term in the Preliminary
Statements.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any Law implementing such agreements).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case, in his or her
capacity as such.

11

--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDAR
minus the unfinanced (other than with proceeds of the Loans) portion of
Maintenance Capital Expenditures to (b) (i) the sum, without duplication, of
cash Interest Expense, plus Rentals, plus all principal (excluding (x) any
payments on account of any Revolving Loan and (y) prepayments, mandatory or
otherwise, under this Agreement or the Existing Credit Agreement) and
amortization payments on Funded Debt made during such period, plus Restricted
Payments (other than (1) Restricted Payments made for the purpose of paying
taxes attributable to the Consolidated Parties, and (2) Restricted Payments made
on or about December 31, 2014, in an aggregate amount not in excess of
$22,0000,000) paid in cash to any Person that is not a Loan Party, plus Capital
Lease Obligation payments, all calculated for the Consolidated Parties after
eliminations for intercompany transactions.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means (a) any direct or indirect subsidiary of the Borrower
or any other Loan Party, as applicable, that is organized under the laws of any
jurisdiction other than the United States or its territories or possessions and
that is treated as a corporation for United States federal income tax purposes
and (b) any subsidiary of the Borrower or any other Loan Party, as applicable,
that (i) is disregarded as an entity that is separate from its owner for United
States federal income tax purposes and (ii) wholly-owns the stock of one or more
Foreign Subsidiaries, but only so long as such subsidiary has no assets other
than the stock of one or more Foreign Subsidiaries and de minimis other assets.
“Funded Debt” means, as of any date of determination, the aggregate principal
amount of Indebtedness of the Consolidated Parties outstanding on such date,
consisting of (a) Indebtedness for borrowed money (after eliminating
intercompany Indebtedness among Loan Parties permitted by this Agreement), (b)
Capital Lease Obligations of the Consolidated Parties and (c) debt obligations
evidenced by bonds, debentures, promissory notes or similar instruments.
“Funded Net Debt to EBITDA Ratio” means, for any date of determination, the
ratio of (a) Funded Debt less up to $5,000,000 of the Loan Parties’ cash and
Permitted Investments on such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended, all calculated
for the Consolidated Parties.
“Funding Account” means the deposit account of the Borrower that the Borrower
shall have notified the Administrative Agent is the account to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America as are in effect from time to time, subject to the provisions of Section
1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

12

--------------------------------------------------------------------------------




instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the date hereof or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantor” means each direct and indirect Domestic Subsidiary (excluding any
Excluded Subsidiary) of the Borrower and any other Person who becomes a party to
a Loan Guaranty pursuant to a Joinder Agreement or otherwise and its successors
and assigns.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
chemicals, materials or substances or wastes of any nature regulated pursuant to
any Environmental Law.
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements are required to be delivered (whether or not such financial
statements are actually delivered), have assets with a value in excess of
$50,000, and (b) taken together with all Immaterial Subsidiaries as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements are required to be delivered (whether or not such financial
statements are actually delivered), did not have assets with a value in excess
of $100,000.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such

13

--------------------------------------------------------------------------------




Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable, trade payables and accrued expenses in respect of each such payable, in
each case incurred in the ordinary course of business and paid within 120 days
of such incurrence), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (and that the amount of
such Indebtedness shall be deemed equal to the lesser of (x) the fair market
value of such property or (y) the outstanding principal amount of such
Indebtedness), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (other than to the extent cash
collateralized), (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any liquidated earn-out
and (k) any other Off-Balance Sheet Liability. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Ineligible Assignee” has the meaning assigned to it in Section 9.04(b).
“Initial Revolving Commitment” means, with respect to each Lender and prior to
the Delayed Commitment Effective Date, the commitment, if any, of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be reduced from time to time pursuant to Section 2.07. The initial amount of
each Lender’s Initial Revolving Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Initial Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Initial Revolving Commitments is twenty million dollars
($20,000,000).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Consolidated
Parties for such period with respect to all outstanding Indebtedness of the
Consolidated Parties (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
after eliminations for intercompany transactions.

14

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04. The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Joinder Agreement” has the meaning assigned to such term in Section 5.12.
“Law” means any law, rule, regulations, code, ordinance, order or decree issued
or promulgated by any Governmental Authority
“LC Collateral Account” has the meaning assigned to such term in Section
2.04(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $10,000,000.
“Lender Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

15

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on the Schedule 2.01, and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to (a) the BBA Interest Settlement Rate per annum
at which deposits in Dollars are offered in London, England to prime banks in
the London Interbank Market for such Interest Period as displayed on the Reuters
LIBOR01 Page as of 11:00 a.m. (London time) two (2) Business Days before the
first day of such Interest Period or (b) if the rate described in clause (a)
does not appear on Reuters LIBOR01 Page on any relevant date of determination,
the average of the rates at which Dollar deposits with a maturity equal to the
applicable Interest Period are offered to the lending office of the
Administrative Agent in immediately available funds in the London Interbank
Market for Eurodollars at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“LLC Agreement” means the Third Amended and Restated Limited Liability Company
Agreement of the Borrower, dated as of the Effective Date.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Sections 4.01, 4.02 and 4.03 executed and delivered to, or in
favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guaranty” means Article X of this Agreement and any other guaranty of the
Secured Obligations now or hereafter delivered to the Administrative Agent.
“Loan Parties” means the Borrower, each Guarantor and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement and their
successors and assigns.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

16

--------------------------------------------------------------------------------




“Maintenance Capital Expenditures” means, with respect to any Consolidated
Party, Capital Expenditures made in the ordinary course of business to repair,
replace or otherwise maintain fixed or capital assets of such Person (and, for
the avoidance of doubt, shall not include any Capital Expenditure in connection
with the initial build-out of any restaurant or unit).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
other Loan Parties taken as a whole, (b) the ability of the Loan Parties to
perform any of their respective obligations under the Loan Documents to which it
is a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf
of itself and the Lenders) on the Collateral or the priority of such Liens, or
(d) the rights of or benefits available to the Lender Parties under the Loan
Documents.
“Material Indebtedness” means any item of Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Loan Parties in an aggregate principal amount exceeding
$3,500,000. For purposes of determining Material Indebtedness, the “obligations”
of any Loan Party in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party would be required to pay if such Swap Agreement were terminated at
such time.
“Maturity Date” means, with respect to (a) Revolving Loans, (i) five (5) years
after the Effective Date or (ii) any earlier date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof and (b)
Letters of Credit (i) five (5) years after the Effective Date or (ii) any
earlier date on which the LC Sublimit is to zero or otherwise terminated
pursuant to the terms hereof.
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the net income (or loss) of the Consolidated
Parties calculated after eliminations for intercompany transactions; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Loan Party or a Subsidiary of a Loan Party or is
merged into or consolidated with a Loan Party or a Subsidiary of a Loan Party,
(b) the income (or deficit) of any Person (other than a Subsidiary of a Loan
Party) in which a Loan Party has an ownership interest, except to the extent
that any such income is actually received by such Loan Party in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment

17

--------------------------------------------------------------------------------




receivable or purchase price adjustment receivable or otherwise, but excluding
any interest payments), but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, and the costs, commissions, premiums,
and to the extent applicable, underwriting discounts, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year (or years, as the case may be) and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents; provided that the definition
of “Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Organizational Documents” means in respect of any Person (a) that is a
corporation, its articles of incorporation, by-laws and any shareholder’s
agreement (or similar constituent document) governing the Equity Interests
(voting or otherwise) of such Person, (b) that is a limited liability company,
its certificate of formation and operating agreement (or similar constituent
document) and (c) that is a partnership, its certificate of formation and
partnership agreement (or similar constituent document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement,

18

--------------------------------------------------------------------------------




excluding any such taxes resulting from an assignment by any Lender pursuant to
Section 9.04 hereof.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    pledges and deposits in the ordinary course of business securing the
financing of the insurance premiums under insurance policies, payable to
insurance carriers that provide insurance to the Loan Parties;
(h)    Liens encumbering customary initial deposits in respect of brokerage
accounts incurred in the ordinary course of business;
(i)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

19

--------------------------------------------------------------------------------




(k)    rights of set-off of a customary nature or bankers’ Liens on amounts on
deposit, whether arising by contract or law, incurred in the ordinary course of
business; and
(l)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases.
“Permitted Equity Issuance” means (a) with respect to any Loan Party or any
Subsidiary, any issuance of Equity Interests by such Loan Party or Subsidiary,
the proceeds of which are used by such Loan Party to (i) open and operate
additional restaurants that are substantially similar to existing restaurants
owned by such Loan Party or Subsidiary, (ii) invest in (A) joint ventures or
other Persons, or (B) acquire assets that are used or are useful in the business
of the Borrower, any Loan Party or any Subsidiary, (b) any issuance of Equity
Interests pursuant to any management, director and/or employee stock ownership
or benefit plan, key employee stock ownership plan or stock subscription
agreement, (c) any issuance of Equity Interests of any Loan Party to new members
or shareholders of such Loan Party in connection with the replacement of members
or shareholders in compliance with the Organizational Documents of such Loan
Party and (d) any issuance of Equity Interests by any Loan Party to any other
Loan Party.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Permitted Holder” means USHG, Green Equity Investors VI, L.P., Green Equity
Investors Side VI, L.P., LGP Malted Coinvest LLC, SEG Partners, L.P., SEG
Partners II, L.P, SEG Partners

20

--------------------------------------------------------------------------------




Offshore Master Fund, Ltd., ACG Shack LLC, Daniel Meyer, Jeff Flug and any
Affiliate of the foregoing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Event” means:
(a)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $2,000,000; or
(b)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its offices located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Rentals” means, with reference to any period, the aggregate fixed amounts
payable by the Consolidated Parties under any operating lease, calculated after
eliminations for intercompany transactions.

21

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing more than 50.0% of the sum of the Aggregate
Credit Exposure and unused Revolving Commitments at such time.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other equivalent organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revolving Commitment” means, with respect to each Lender, (a) prior to the
Delayed Commitment Effective Date, if any, such Lender’s Initial Revolving
Commitment then in effect and (b) on and after the Delayed Commitment Effective
Date, if any, such Lender’s Total Revolving Commitment then in effect. The
initial amount of each Lender’s applicable Revolving Commitment is set forth on
the Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means, collectively, (a) the loans deemed to be extended by the
Revolving Lenders to the Borrower on the Effective Date pursuant to Section
2.01(a)(i) and (b) any loan made pursuant to Section 2.01(a)(ii).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender party
thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.
“Security Agreement” means (a) that certain Second Amended and Restated Security
Agreement, dated as of February 18, 2014, between the Loan Parties and the
Administrative Agent,

22

--------------------------------------------------------------------------------




for the benefit of the Administrative Agent and the Lenders, and (b) any other
pledge or security agreement entered into, after the date of this Agreement, by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.
“Shake Shack” means Shake Shack Inc., a Delaware corporation.
“Shake Shack Financials Test” means, as of the date of any particular financial
statement, (a) Shake Shack does not have any material assets or liabilities
other than Equity Interests in the Borrower, and (b) for purposes of preparing
financial statements of Shake Shack, the entire financial condition and all of
the financial operations of the Borrower and its Subsidiaries will, in
accordance with GAAP, be consolidated into the financial condition and financial
operations of Shake Shack.


“Shake Shack IPO” means an initial public offering of the class A common stock
of Shake Shack.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or any
other Loan Party, as applicable.

23

--------------------------------------------------------------------------------




“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated the
Effective Date, among Shake Shack and other members of the Borrower.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges  imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Revolving Commitment” means, with respect to each Lender and on and after
the Delayed Commitment Effective Date, the commitment, if any, of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be reduced from time to time pursuant to (a) Section 2.07 and (b)
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Total Revolving Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Total Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Total Revolving Commitments is the Initial Revolving Commitment
plus the Delayed Commitment Amount; provided that such amount shall be reduced
Dollar for Dollar to the extent of any reduction of the Initial Revolving
Commitment pursuant to Section 2.07.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing and conversion of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

24

--------------------------------------------------------------------------------




“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is an obligation in connection with the
Secured Obligations: (a) to reimburse a bank for drawings not yet made under a
letter of credit issued by it; (b) (including any guarantee) that is contingent
in nature at such time; or (c) to provide collateral to secure any of the
foregoing types of obligations.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(A)(iii).
“USHG” means Union Square Hospitality Group, LLC, a New York limited liability
company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
SSECTION 1.03.    Terms Generally. The definitions of terms herein and in each
other Loan Document shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
or therein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference herein or therein to any Person
shall be construed to include such Person’s successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement or such other Loan Document in its entirety
and not to any particular provision hereof or thereof, (d) all references herein
or therein to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement
or such other Loan Document and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request

25

--------------------------------------------------------------------------------




an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Solely for the purposes of the calculation of, and
compliance with, the financial covenants contained herein, “GAAP” shall exclude
the effects of Accounting Standards Codification 825-10-25. Notwithstanding
anything in this Agreement to the contrary, any change in GAAP occurring after
the date hereof that would require operating leases to be treated similarly to
capital leases shall not be given effect in the definition of EBITDA or
Indebtedness or any related definitions or in the computation of, and compliance
with the financial covenants contained herein or in any other Loan Document.


ARTICLE II    

THE CREDITS
SECTION 2.01.    Commitments and Loans.
(a)    As of the Effective Date, each of the parties hereto acknowledges and
agrees that the Revolving Loans (as defined in the Existing Credit Agreement)
outstanding as of the Effective Date shall be deemed to be Revolving Loans for
all purposes under this Agreement and the other Loan Documents.
(b)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to the Borrower from time to time during the
Availability Period with respect to Revolving Loans in an aggregate principal
amount that will not result in (i) prior to the Delayed Commitment Effective
Date, if any, (A) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Initial Revolving Commitment or (B) the total Revolving Credit
Exposures exceeding the sum of the aggregate Initial Revolving Commitments of
all Revolving Lenders or (ii) on and after the Delayed Commitment Effective
Date, if any, (A) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Total Revolving Commitment or (B) the total Revolving Credit Exposures
exceeding the sum of the Total Revolving Commitments of all Revolving Lenders.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SSECTION 2.02.    Loans and Borrowings. (1) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments.
(a)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
CBFR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as CBFR Borrowings, but, in each case, may be converted into Eurodollar
Borrowings in accordance with Section 2.06. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such


--------------------------------------------------------------------------------




Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000. At the time that each CBFR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that a
CBFR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Initial Revolving Commitments or, if
applicable, the aggregate Total Revolving Commitments then in effect or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 3
Eurodollar Borrowings outstanding with respect to Revolving Loans.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile or by electronic mail in .pdf format) in a form
approved by the Administrative Agent and signed by the Borrower or by telephone
(a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of a CBFR Borrowing, not later than noon, New York time, on the date of
the proposed Borrowing; provided that any such notice of a CBFR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 9:00 a.m., New York time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected


--------------------------------------------------------------------------------




an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Letters of Credit. (1) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period with respect to Letters of Credit. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 9:00 am, New York time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure shall not exceed the LC Sublimit and the total Revolving Credit
Exposures shall not exceed the aggregate Initial Revolving Commitments or, if
applicable, the aggregate Total Revolving Commitments then in effect.
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date with respect to Letters of
Credit.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account

28

--------------------------------------------------------------------------------




of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 11:00 a.m., New York time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., New York time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., New York time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., New York time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with a CBFR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting CBFR
Revolving Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of CBFR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any

29

--------------------------------------------------------------------------------




statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

30

--------------------------------------------------------------------------------




(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(i)    Cash Collateralization. If any Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Lenders
(the “LC Collateral Account”), an amount in cash equal to 105% of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all such
Defaults have been cured or waived.
SECTION 2.05.    Funding of Borrowings. (1) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York time, to the account of the
Administrative Agent most recently

31

--------------------------------------------------------------------------------




designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to the Funding Account; provided that CBFR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.04(e) shall be remitted by the Administrative Agent to the Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to CBFR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.06.    Interest Elections. (1) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request (it being understood that the only
Interest Period available to the Borrower is a period of one month’s duration).
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be


--------------------------------------------------------------------------------




specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
(it being understood that the only Interest Period available to the Borrower a
period of one month’s duration).
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing. Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to a CBFR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.07.    Termination and Reduction of Revolving Commitments and LC
Sublimit.
(a)    Unless previously terminated, the LC Sublimit and all other Revolving
Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate the Revolving Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

33

--------------------------------------------------------------------------------




(c)    The Borrower may from time to time reduce the Initial Revolving
Commitments or, if applicable, the Total Revolving Commitments, in each case,
without premium or penalty; provided that (i) each reduction of any Revolving
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
(ii) the Borrower shall not reduce any such Revolving Commitment if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.09, the sum of the Revolving Credit Exposures would exceed
aggregate Initial Revolving Commitments or, if applicable, the Total Revolving
Commitments.
(d)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Revolving Commitment under clause (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of any Revolving Commitment delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of any Revolving
Commitment shall be permanent. Each reduction of any Revolving Commitment shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitments. Any reduction of the Initial Revolving Commitments shall
automatically reduce the Total Revolving Commitments in the amount of such
reduction notwithstanding that such reduction to the Initial Revolving
Commitments may occur prior to the Delayed Commitment Effective Date.
SECTION 2.08.    Repayment and Amortization of Loans; Evidence of Debt. (1) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan on the Maturity Date with respect to Revolving Loans.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    Pursuant to Section 9.04(b)(iii), the Administrative Agent shall maintain
the Register in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(c)    The entries made in the accounts and the Register maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

34

--------------------------------------------------------------------------------




(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.09.    Prepayment of Loans. (1) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (g) of this Section.
(a)    In the event and on such occasion that the total Revolving Credit
Exposure exceeds the aggregate Revolving Commitments then in effect, the
Borrower shall prepay the Revolving Loans and/or LC Exposure in an aggregate
amount equal to such excess.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, such Loan
Party shall, within one (1) Business Day after such Net Proceeds are received by
such Loan Party, prepay the Obligations as set forth in Section 2.09(d) below in
an aggregate amount equal to in the case of all Prepayment Events, 100% of such
Net Proceeds; provided that, in the case of any event described in clause (a) of
the definition of the term “Prepayment Event”, if the Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer stating that the
Loan Parties intend to commit the Net Proceeds from such event (or the portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, towards the acquisition (or replacement or reconstruction) of real
property, equipment or other tangible assets (excluding inventory) to be used
(or be useful) in the business of the Loan Parties, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate; provided further that to the extent any such Net Proceeds (or
portion thereof) therefrom have not been so committed by the end of such 180-day
period, a prepayment shall be required at such time in an amount equal to such
Net Proceeds that have not been so committed.
(c)    All amounts paid or to be paid pursuant to Section 2.09(c) shall be
applied, first to prepay the Revolving Loans and second to cash collateralize
each Letter of Credit then outstanding; provided that the portion of the Net
Proceeds described in Section 2.09(c) shall be limited to the percentage of the
ownership interest in such Loan Party held by the Borrower and any other Loan
Party in the aggregate immediately prior to such Prepayment Event without giving
any effect to any changes of such ownership interest in connection with such
Prepayment Event.
(d)    In the event, and on each occasion, that the Borrower is not in
compliance with the Fixed Charge Coverage Ratio covenant set forth in Section
6.12 as of the last day of any fiscal quarter, the Borrower may, at its option,
prepay the Loans in accordance with this Section 2.09(e) and Section 7.02 with
the proceeds of a Cure Payment in an amount sufficient to cause the Borrower to
be in compliance with the Fixed Charge Coverage Ratio when the amount of such
Cure Payment is added to the EBITDA of the Borrower; provided that the Borrower
shall be permitted to delay


--------------------------------------------------------------------------------




such prepayment until the Borrower receives (or has been deemed to receive)
proceeds of any Cure Payment. Any proceeds received or deemed to be received
pursuant to this Section 2.09(e) and Section 7.02 shall be used to repay the
Revolving Loans and shall be added to the Borrower’s EBITDA in accordance with
Section 7.02.
(e)    In the event, and on each occasion, that the Borrower is not in
compliance with the Funded Net Debt to EBITDA Ratio covenant set forth in
Section 6.13 as of the last day of any fiscal quarter, the Borrower may, at its
option, prepay the Loans in accordance with this Section 2.09(f) and Section
7.02 with the proceeds of a Cure Payment in an amount sufficient to cause the
Borrower to be in compliance with the Funded Net Debt to EBITDA Ratio, when the
amount of such Cure Payment is added to the EBITDA of the Borrower and applied
to reduce Indebtedness; provided that the Borrower shall be permitted to delay
such prepayment until the Borrower receives (or has been deemed to receive)
proceeds of any Cure Payment. Any proceeds received or deemed to be received
pursuant to this Section 2.09(f) and Section 7.02 shall be used to repay the
Revolving Loans and shall be added to the Borrower’s EBITDA in accordance with
Section 7.02.
(f)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 10:00 a.m., New
York time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an Revolving Borrowing, not later than 10:00 a.m., New York
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11.
SECTION 2.10.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which, during all times that
(i)    the Revolving Commitment is $10,000,000 or less, shall accrue at an
annual rate of ten (10) basis points,
(ii)    the Revolving Commitment is greater than $10,000,000 but less than
$30,000,000, shall accrue at a rate of twenty (20) basis points, and
(iii)    the Revolving Commitment is $30,000,000 or greater, shall accrue at a
rate of thirty (30) basis points,


--------------------------------------------------------------------------------




in each case, on the average daily amount of the Available Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the Maturity Date. Accrued commitment fees shall be payable in arrears
on (a) the first Business Day of each calendar month commencing on the first
such date to occur after the Effective Date and (b) the Maturity Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the Maturity Date
and the date on which such Revolving Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the Maturity Date
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the first Business Day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the Maturity Date and any such fees accruing after the Maturity Date shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.11.    Interest. (1) The Loans comprising each CBFR Borrowing shall
bear interest at the CB Floating Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in


--------------------------------------------------------------------------------




interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
(c)    Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of
the Availability Period with respect to Revolving Loans), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed. The
applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing,
such Borrowing shall be made as a CBFR Borrowing.
SECTION 2.13.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any

38

--------------------------------------------------------------------------------




Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Indemnified Taxes or Excluded
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines (which determination shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
Issuing Bank under agreements having provisions similar to this Section 2.13
after consideration of such factors as such Lender or the Issuing Bank then
reasonably determines to be relevant) that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or

39

--------------------------------------------------------------------------------




reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.07 and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if a Withholding Agent shall be required by
applicable Law to withhold or deduct any Indemnified Taxes and any Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Withholding Agent
shall make such deductions and (iii) such Withholding Agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 2.15(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

40

--------------------------------------------------------------------------------




(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the applicable Issuing Bank, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent, such Lender or the applicable Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except to the extent any such Taxes arise as a result of the gross negligence or
willful misconduct of the Administrative Agent or any Lender. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the applicable Issuing Bank (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
applicable Issuing Bank, shall be conclusive as to amount absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(d) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding tax under the Law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, the Administrative Agent shall be entitled to
withhold United States federal income taxes at the full statutory withholding
rate if in its reasonable judgment it is required to do so under the due
diligence requirements imposed upon a withholding agent under § 1.1441-7T(b) of
the United States Income Tax Regulations. Further, the Administrative Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it

41

--------------------------------------------------------------------------------




deducts and withholds in accordance with regulations under § 1441 of the Code.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America:
(A)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(i)    two (2) duly completed and executed valid originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(ii)    two (2) duly completed and executed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) an original
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two (2) duly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable,
(iv)    in the case of a Foreign Lender that is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8
BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is classified as a partnership for U.S. federal income tax purposes and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner.
(v)    any other form prescribed by applicable Law and reasonably requested by
the Borrower as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed and executed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower to determine the withholding or deduction required to be made; or

42

--------------------------------------------------------------------------------




(B)    To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) duly completed and executed originals
of an IRS Form W-9 or any other form prescribed by applicable Law demonstrating
that such Lender is not a Foreign Lender.
(ii)    Without limiting the generality of the first paragraph of this Section
2.15(f) and in addition to any requirements described in the second paragraph of
this Section 2.15(f), if a payment made to a Foreign Lender hereunder or under
any other Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Foreign Lender, as the case may be, were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable, or in any agreement or
request entered into or issued pursuant to such sections), such Foreign Lender
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation, certifications or
other information prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation,
certifications or other information reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Foreign
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent if such Lender is legally unable to update such form or certification.
(g)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the applicable Issuing Bank determines, in its sole discretion, that it has
received a refund (or credit in lieu of a refund) of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund or
credit); net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the applicable Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that the Borrower, upon the request
of the Administrative Agent, such Lender or the applicable Issuing Bank, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the applicable Issuing Bank in the event
the Administrative Agent, such Lender or the applicable Issuing Bank is required
to repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Lender or the applicable
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

43

--------------------------------------------------------------------------------




SECTION 2.16.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (1) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 2:00 p.m., New York time, on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(a)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrower (other than in connection with Banking
Services or Swap Obligations, third, to pay interest then due and payable on the
Loans ratably, fourth, ratably to prepay principal on the Loans and unreimbursed
LC Disbursements ratably (and to payment of any amounts owing with respect to
Banking Services and Swap Obligations), fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding CBFR Loans and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.14. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
(b)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made

44

--------------------------------------------------------------------------------




following a request by the Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from any deposit account of the
Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Section 2.03 and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment,

45

--------------------------------------------------------------------------------




then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.”
SECTION 2.17.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and the Issuing Bank, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such

46

--------------------------------------------------------------------------------




assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.18.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of any Revolving
Commitment of such Defaulting Lender pursuant to Section 2.10(a);
(b)    the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender
disproportionately when compared to the other affected Lenders, or increases or
extends the Revolving Commitment of such Defaulting Lender, shall require the
consent of such Defaulting Lender;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(iii)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (A) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ then
applicable Revolving Commitments and (B) the conditions set forth in Section
4.03 are satisfied at such time; and
(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(j) for so long as such LC Exposure is outstanding;
(v)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(vi)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

47

--------------------------------------------------------------------------------




(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and all
letter of credit fees payable under Section 2.10(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.18(c)(i) (and such Defaulting
Lender shall not participate therein). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender.
If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (b)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s then
applicable Revolving Commitment and on such date such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such

48

--------------------------------------------------------------------------------




qualification is required, except where the failure to qualify or be in good
standing in such jurisdiction could not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. (1) The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
(b)    The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or any of
their respective assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, except for such
violations or defaults that could not reasonably be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens
permitted under Section 6.02.
SECTION 3.04.    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since December 31, 2012.
SECTION 3.05.    Properties. (1) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists, other than such defaults that
would not result in a termination of such lease or sublease or could not
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and material personal property, free of all
Liens other than those permitted by Section 6.02.
(e)    Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary and material to the conduct of the business of the relevant Loan
Parties as currently conducted, a correct and complete list of which, as of the
date of this Agreement, is set forth on Schedule 3.05, and to the knowledge of
each Loan Party and its Subsidiaries, the use thereof by the Loan Parties and
its Subsidiaries does not infringe in any material respect upon the rights of
any other Person, and except as set forth in Schedule 3.05, the Loan Parties’
rights thereto are not subject to any licensing agreement or similar
arrangement.


--------------------------------------------------------------------------------




SECTION 3.06.    Litigation and Environmental Matters. (1) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
(e)    Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received written notice of any material claim with respect to
any Environmental Liability which is pending and unresolved or that has been
resolved within the past six months or has actual knowledge of any basis for any
material Environmental Liability and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability which
is pending and unresolved or that has been resolved within the past six months.
SECTION 3.07.    Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries, is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
SECTION 3.08.    Taxes. Each Loan Party and its Subsidiaries, has timely filed
or caused to be filed all federal and state income tax returns and all other
material tax returns and reports required to have been filed and has paid or
caused to be paid all federal and state income Taxes and, in the case of each
Loan Party and its Subsidiaries, all other material Taxes required to have been
paid by it, except, in each case, Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves. No tax Liens have been
filed and no claims are being asserted with respect to any such taxes.
SECTION 3.09.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except to the extent that the following
could not reasonably be expected to materially and adversely affect the Loan
Parties, taken as a whole, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
SECTION 3.10.    Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. All information (other than financial information and


--------------------------------------------------------------------------------




projections (the “Projections”) and information of a general economic nature and
general information about the Borrower’s or it’s subsidiaries’ industry) that
has been or will be made available to the Administrative Agent or the Lenders by
any Loan Party or any representative thereof is or will be, when furnished, when
taken as a whole, complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made after giving effect to all updates from time to
time. The Projections that have been or will be made available to the
Administrative Agent or the Lenders by any Loan Party or any representative
thereof have been or will be prepared in good faith and based upon assumptions
that are believed by the Loan Parties to be reasonable at the time such
Projections were prepared (it being the understanding that the projections, by
their nature, are inherently uncertain and no assurances are being given that
the results reflected in the Projections will be achieved).
SECTION 3.11.    Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness that could
reasonably be expected to have a Material Adverse Effect.
SECTION 3.12.    Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date and the Delayed Commitment Effective
Date, as applicable, (i) the fair value of the assets of each Loan Party will
exceed its debts and liabilities, subordinated, contingent or otherwise; (ii)
the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
each Loan Party will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Effective Date and the Delayed Commitment
Effective Date, as applicable. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
(b)    No Loan Party intends to, or will permit any of its Subsidiaries to, and
no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.13.    Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date. As of the Effective Date and the Delayed Commitment
Effective Date, as applicable, all premiums due and owing in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and each Loan Party is adequate. Each other Loan
Party believes that the insurance maintained by or on behalf of such Loan Party
is adequate.


--------------------------------------------------------------------------------




SECTION 3.14.    Capitalization and Subsidiaries. Schedule 3.14 sets forth as of
the Effective Date (a) a correct and complete list of the name and relationship
to the Borrower of each and all of the Loan Parties and their respective
Subsidiaries, (b) a true and complete listing of each class of each of each Loan
Party’s authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable (to the
extent such concepts are applicable to such Equity Interests), and owned
beneficially and of record by the Persons identified on Schedule 3.14, and (c)
the type of entity of each Loan Party and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party has been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.
SECTION 3.15.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.
SECTION 3.16.    Employment Matters. As of the Effective Date and the Delayed
Commitment Effective Date, as applicable, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened that could reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Loan Parties and the Subsidiaries thereof have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters that could reasonably be
expected to have a Material Adverse Effect. All material payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary thereof, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary thereof (in
accordance with GAAP).
SECTION 3.17.    Affiliate Transactions. Except as set forth on Schedule 3.17,
as of the date of this Agreement, there are no existing agreements,
arrangements, understandings, or transactions between any Loan Party, and any of
the officers, members, managers, directors, stockholders, other interest holders
or Affiliates (other than Subsidiaries and other Loan Parties) of any Loan Party
or any members of their respective immediate families, other than (i)
agreements, arrangements, understandings or transactions with such parties that
are entered into on fair and reasonable terms substantially as favorable to such
Loan Party as would be obtainable by such Loan Party in an arm’s length
transaction with a Person (other than any of the foregoing) and (ii) the payment
of any management, monitoring, consulting and advisory fees and related expenses
to the Borrower by any Loan Party permitted under this Agreement.


--------------------------------------------------------------------------------




SECTION 3.18.    Common Enterprise. Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (i)
successful operations of each of the Loan Parties and (ii) the credit extended
by the Lenders to the Borrower hereunder, both in their separate capacities and,
as applicable, as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.


ARTICLE IV    

CONDITIONS
SECTION 4.01.    Effective Date. This Agreement shall become effective on the
Effective Date, subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:
(c)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.08(e)
payable to the order of each such requesting Lender.
(d)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) each
Loan Party, dated the Effective Date and executed by its Secretary, Assistant
Secretary or other officer of such Loan Party sufficiently familiar with the
books and records of such Loan Party, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Financial Officers and
any other officers of such Loan Party, as applicable, authorized to sign the
Loan Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, as applicable, a true and correct copy of its
by‑laws or operating, management or partnership agreement (including the LLC
Agreement), and a true and correct copy of the Tax Receivable Agreement, and
(ii) a good standing certificate for each Loan Party from its jurisdiction of
organization.
(e)    Opinion. The Administrative Agent shall have received an opinion of
Ronald Palmese, Jr., Esq., General Counsel of the Borrower, in form and
substance satisfactory to the Administrative Agent.


--------------------------------------------------------------------------------




(f)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower and each
other Loan Party, on the initial Borrowing date (i) stating that no Default has
occurred and is continuing and (ii) stating that the representations and
warranties contained in Article III are true and correct in all material
respects as of such date (or if any representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
(g)    Expenses. The Lenders and the Administrative Agent shall have received
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel), on or before the Effective Date. All such
amounts will be paid with proceeds of Loans made on the Effective Date and will
be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.
(h)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.
(i)    Shake Shack IPO. The Shake Shack IPO shall have been consummated.
(j)    Schedules. The Administrative Agent shall have received Schedules to this
Agreement in form and substance satisfactory to the Administrative Agent.
(k)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Delayed Commitment Effective Date. The obligations of the
Lenders to increase the Initial Revolving Commitment by the Delayed Commitment
Amount shall be subject to the conditions that (a) the Delayed Commitment
Effective Date shall have occurred, and (a) no Default shall have occurred and
be continuing.
SECTION 4.03.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing or increase the Initial Revolving Commitment by
the Delayed Commitment Amount on the Delayed Commitment Effective Date, and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
(b)    The representations and warranties of each Loan Party set forth in
Article III of this Agreement shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (except, in each
case, for a representation or warranty expressly stated to have been made as of
a specific date, which representation or warranty shall be true and correct in
all material respects as of such specific date).

54

--------------------------------------------------------------------------------




(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(d)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, the Revolving Credit Exposure of all Revolving Lenders does not exceed
the lesser of (i) the Revolving Available Amount and (ii) the Revolving
Commitment then in effect.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full (other than Unliquidated Obligations) and all Letters of
Credit shall have expired or terminated (or have been cash collateralized in
accordance with the provisions hereof) and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the Loan Parties, with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(j)    Annual Financial Statements – within 120 days after the end of each
fiscal year of the Borrower:
(i)    Borrower Audited Statements – the audited consolidated and unaudited
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by independent public accountants of
national standing or otherwise reasonably acceptable to the Administrative Agent
and certified by a Financial Officer of the Borrower to the effect that such
consolidated and consolidating financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, or
(ii)    Shake Shack Audited Statements – if the Shake Shack Financials Test is
satisfied, each of the following:
(A)    the audited consolidated and unaudited consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows of Shake
Shack and its Subsidiaries as of the end of and for such year,


--------------------------------------------------------------------------------




setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of national
standing or otherwise reasonably acceptable to the Administrative Agent and
certified by a Financial Officer of the Borrower to the effect that such
consolidated and consolidating financial statements present fairly in all
material respects the financial condition and results of operations of Shake
Shack and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied,
(B)    the unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, and
(C)    an explanation, in reasonable detail, of any differences between the
financial statements of Shake Shack and its Subsidiaries described in the
foregoing clause (A), on the one hand, and the information relating to the
Borrower and its Subsidiaries described in the foregoing clause (B), on the
other hand;
(k)    Quarterly Statements – within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, the following:
(a)    the consolidated (and, if such fiscal quarter is the second fiscal
quarter of such fiscal year, the consolidating) balance sheet and related
statements of operations, stockholders’ equity and cash flows of Shake Shack and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Shake Shack and its
Subsidiaries on a consolidated (and consolidating, if applicable) basis in
accordance with GAAP consistently applied, and
(b)    the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Borrower and its Subsidiaries on a consolidated
(and consolidating, if applicable) basis in accordance with GAAP consistently
applied;

56

--------------------------------------------------------------------------------




(l)    Compliance Certificate – concurrently with any delivery of financial
statements under clause (a) above, a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit B (i) certifying that such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, (ii) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (iii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.12 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(m)    Annual Budget – within 90 days after the end of each fiscal year of the
Borrower, a detailed annual budget for each of the twelve fiscal months of the
fiscal year following such fiscal year then ended of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form and substance consistent with past and practice, of
consolidated financial statements of the Borrower and its Subsidiaries on a
monthly basis for such fiscal year (including the fiscal year in which the
Maturity Date occurs); and
(n)    Other Information – promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request (and
the disclosure of which would not violate applicable Law or breach any
obligation binding on the Borrower or such Subsidiary to keep such information
confidential, would not require the disclosure of information subject to a legal
privilege or would disclose a trade secret (not related to financial matters)).
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent reasonably prompt, and in any event within five (5)
Business Days (or in the case of clause (c) below, ten (10) Business Days) of a
Responsible Officer having knowledge thereof, written notice of the following:
(e)    the occurrence of any Default that is continuing;
(f)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i) seeks
damages in excess of $3,000,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws, (vi)
contests any tax, fee, assessment, or other governmental charge in excess of
$3,000,000, or (vii) involves any product recall;

57

--------------------------------------------------------------------------------




(g)    the opening of any new store or restaurant by any Loan Party or Material
Subsidiary thereof; and
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $3,000,000; and
(i)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto (provided that, in the case of
clause (e), the disclosure of which would not violate applicable Law or breach
any obligation binding on the Borrower or such Subsidiary to keep such
information confidential, would not require the disclosure of information
subject to a legal privilege or would disclose a trade secret (not related to
financial matters)).
SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same fields of enterprise as it is
presently conducted.
SECTION 5.04.    Payment of Taxes. Each Loan Party will, and will cause each of
its Subsidiaries to, pay or discharge all Taxes before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) such liabilities would not result in
aggregate liabilities in excess of $3,000,000.
SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Subsidiaries to, (i) keep proper books of record and
account in which full, true and correct entries in all material respects are
made of all material dealings and transactions in relation to its business and
activities and (ii) permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that if no


--------------------------------------------------------------------------------




Event of Default has occurred and is continuing, the Borrower and the Loan
Parties shall only be required to reimburse the Administrative Agent for the
costs of one such inspection per calendar year. The Loan Parties acknowledge
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding the foregoing, nothing in this Section 5.06 shall require any
disclosure (i) which would violate applicable Law or breach any obligation
binding on the Borrower or such Subsidiary to keep such information
confidential, (ii) would require the disclosure of information subject to a
legal privilege or (ii) would disclose a trade secret (not related to financial
matters)).
SECTION 5.07.    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
pay fees and expenses related to the Transactions consummated on the Effective
Date and the Delayed Commitment Effective Date, as applicable, and to be
consummated under this Agreement and for working capital and general corporate
purposes of the Loan Parties, including to finance new store openings and other
transactions permitted by the Loan Documents. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 5.09.    Insurance. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations, and (b) all insurance required pursuant to the Collateral Documents.
SECTION 5.10.    Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents
SECTION 5.11.    Depository Banks. Each Loan Party will maintain its material
deposit accounts for the conduct of its business with the Administrative Agent
or another commercial bank which has entered into a deposit account control
agreement or securities account control agreement (other than with respect to
payroll accounts, benefit accounts, withholding tax accounts or fiduciary
accounts), in each case, in form and substance reasonably satisfactory to the
Administrative Agent.


--------------------------------------------------------------------------------




SECTION 5.12.    Additional Collateral; Further Assurances. (1) Subject to
applicable law, each Loan Party shall, within 30 days of such formation or
acquisition or the date such Immaterial Subsidiary becomes a Material
Subsidiary, cause each of its Subsidiaries (other than an Excluded Subsidiary)
formed or acquired after the date of this Agreement and each Immaterial
Subsidiary that subsequently becomes a Material Subsidiary and is not otherwise
an Excluded Subsidiary, in each case, in accordance with the terms of this
Agreement to become a Loan Party by executing the Joinder Agreement set forth as
Exhibit C hereto (the “Joinder Agreement”). Upon execution and delivery thereof,
each such Subsidiary (i) shall automatically become a Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral,
including any parcel of real property located in the U.S. owned by any Loan
Party.
(h)    Each Loan Party will cause to be subject at all times to a perfected Lien
in favor of the Administrative Agent in accordance with the terms and conditions
of the Collateral Documents: (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries that is not a Foreign Subsidiary
and (ii) 65% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary.
(i)    The Borrower agrees that if (i) the Administrative Agent notifies the
Borrower that as a result of a Change in Law there is a reason to believe that
more than 65% of the Equity Interests of any Foreign Subsidiary directly owned
by the Borrower or any Domestic Subsidiary would be permitted to be pledged and
subject to a perfected Lien in favor of the Administrative Agent in accordance
with the terms and conditions of the Collateral Documents with no resulting
“deemed dividend” under Section 956 of the Code and (ii) subsequent to the
receipt of such notice, the Borrower reasonably determines (in consultation with
its counsel and other tax advisors) that more than 65% of the Equity Interests
of such a Foreign Subsidiary would be permitted to be pledged and subject to a
perfected Lien in favor of the Administrative Agent in accordance with the terms
and conditions of the Collateral Documents without such a “deemed dividend”
under Section 956 of the Code or other possible tax consequences that are
adverse to it, then the Borrower shall and shall cause each such Subsidiary to
pledge such greater percentage of Equity Interests entitled to vote to be
subject to a perfected Lien in favor of the Administrative Agent in accordance
with the terms and conditions of the Collateral Documents.
(j)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

60

--------------------------------------------------------------------------------






ARTICLE VI    

NEGATIVE COVENANTS
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full (other than Unliquidated Obligations)
and all Letters of Credit have expired or terminated (or have been cash
collateralized in accordance with the provisions hereof) and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:
SECTION 6.01.    Indebtedness. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
(j)    the Secured Obligations;
(k)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;
(l)    Indebtedness of any Loan Party to any other Loan Party, provided that
Indebtedness of the Borrower to any Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
(m)    Guarantees by any Loan Party of Indebtedness of any other Loan Party,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01 and (ii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
(n)    Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $6,000,000 at any time outstanding;
(o)    Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b) and (e) hereof; provided that,
with respect to clause (b) hereof (i) the principal amount or interest rate of
such Indebtedness is not increased, and (ii) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness; and provided further that with respect
to clauses (b) and

61

--------------------------------------------------------------------------------




(e) hereof (iii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iv) no Loan Party that is not originally
obligated with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, and (v) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;
(p)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(q)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(r)    Indebtedness of any Loan Party in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts in the ordinary
course of business;
(s)    unsecured Indebtedness of any Loan Party in respect of obligations of any
Loan Party to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in the ordinary course of business;
(t)    Indebtedness of any Loan Party consisting of (i) obligations to pay
insurance premiums or (ii) take or pay obligations contained in supply
agreements, in each case arising in the ordinary course of business;
(u)    Indebtedness arising from agreements of any Loan Party or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations in each case entered into in connection with any Acquisition, other
investment or Asset Sale permitted under Sections 6.03, 6.04 and 6.05, as
applicable;
(v)    Swap Agreements and commodity hedging agreements, in each case, entered
into to protect against fluctuations in interest rates, foreign currency
exchange rates or commodity prices and not for speculative purposes;
(w)    Indebtedness representing deferred compensation to officers, directors or
employees of any Loan Party (or any of its Subsidiaries) incurred in the
ordinary course of business;
(x)    Indebtedness in respect of import indemnities or similar instruments in
each case provided in the ordinary course of business;
(y)    Indebtedness permitted as investments under Section 6.04; and

62

--------------------------------------------------------------------------------




(z)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $6,250,000 at any time outstanding.
SECTION 6.02.    Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(f)    Liens created pursuant to any Loan Document;
(g)    Permitted Encumbrances;
(h)    any Lien on any property or asset of any Loan Party existing on the date
hereof and set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the date hereof (or
any extension, refinancing or renewal of such obligations permitted in
accordance with Section 6.01(f));
(i)    Liens on fixed or capital assets acquired, constructed or improved by the
any Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of any Loan Party;
(j)    any Lien existing on any property or asset prior to the acquisition
thereof by any Loan Party or existing on any property or asset of any Person
that becomes a Loan Party after the date hereof prior to the time such Person
becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations (as such obligations may be extended, refinanced or renewed in
accordance with Section 6.01(f)) which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be;
(k)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(l)    Liens arising out of sale and leaseback transactions permitted by
Section 6.06; and
(m)    other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $5,000,000 in the aggregate outstanding at any time.
SECTION 6.03.    Fundamental Changes. (1) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately

63

--------------------------------------------------------------------------------




after giving effect thereto no Event of Default shall have occurred and be
continuing (i) any Loan Party (or any of its Subsidiaries) may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Loan Party (other than the Borrower) or any of its Subsidiaries may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party, (iii) any Subsidiary of a Loan Party may merge into any other
Subsidiary of a Loan Party, so long as if any such Subsidiary is a Loan Party
such Loan Party shall be the surviving entity and (iv) any Loan Party may
liquidate or dissolve any unprofitable and immaterial Subsidiary in the ordinary
course of business.
(f)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by the Loan Parties
and such Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:
(e)    Permitted Investments;
(f)    investments in existence on the date of this Agreement and described in
Schedule 6.04 (or any extension, refinancing or renewal of such investments, so
long as the aggregate amount of all investments pursuant to this clause (b) is
not increased at any time above the amount of such investments existing on the
date hereof;
(g)    investments by each Loan Party or any Subsidiary in Equity Interests in
other Loan Parties, provided that any such Equity Interests held by a Loan
Party, shall be pledged pursuant to, and only to the extent required under, the
Security Agreement;
(h)    loans or advances made by any Loan Party (or any of its Subsidiaries) to
any other Loan Party permitted by Section 6.01(c);
(i)    Indebtedness permitted by Section 6.01;
(j)    loans or advances made by a Loan Party to its officers and employees on
an arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $312,500 to any officer or employee and up to a
maximum of $1,250,000 in the aggregate at any one time outstanding;
(k)    investments in the form of Swap Agreements permitted by Section 6.07;
(l)    investments in connection with any Permitted Equity Issuance;


--------------------------------------------------------------------------------




(m)    investments received in connection with the dispositions of assets
permitted by Section 6.05;
(n)    investments in joint ventures and unconsolidated subsidiaries useful in
the business of the Loan Parties; provided that such investments are made (i)
with the proceeds of equity investments in the Loan Parties by Persons who are
not Loan Parties or (ii) in cash in amounts not to exceed $9,375,000 in the
aggregate (calculated based on the date such investment was made);
(o)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(p)    loans to employees or officers of any Loan Party (or any of its
Subsidiaries) in connection with such Person’s purchase of Equity Interests or
options to purchase Equity Interests in any Loan Party up to a maximum of
$187,500 to any employee or officer and up to a maximum of $937,500 in the
aggregate at any one time outstanding;
(q)    investments made to repurchase or retire Equity Interests of any Loan
Party permitted under Section 6.08;
(r)    advances of payroll to employees of any Loan Party in the ordinary course
of business;
(s)    investments to the extent that payment for such investments is made with
Equity Interests;
(t)    investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment;
(u)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, dividends to the extent permitted
to be made to such parent in accordance with Section 6.08;
(v)    Guarantees by a Loan Party entered into in connection with real property
leases or subleases entered into by any other Loan Party; and
(w)    investments by any Loan Party in Persons not to exceed $4,687,500 at any
time outstanding plus capital contributions and dividends that the Borrower and
Loan Parties receive directly or indirectly from (i) a Person that is not a Loan
Party or (ii) third party holders of Equity Interests of the Loan Parties.
SECTION 6.05.    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to (x) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, except:

65

--------------------------------------------------------------------------------




(g)    sales, transfers and dispositions of (i) inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business;
(h)    sales, transfers and dispositions among the Loan Parties (including
dispositions permitted by Section 6.03);
(i)    sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;
(j)    sale and leaseback transactions permitted by Section 6.06;
(k)    sales by domestic subsidiaries of intellectual property rights and
licenses to foreign subsidiaries;
(l)    leases, subleases, licenses or sublicenses of real or personal property
(including intellectual property) in the ordinary course of business and
consistent with past practice;
(m)    dispositions or use of cash and Permitted Investments in the ordinary
course of business and consistent with past practice;
(n)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower (or any of its
Subsidiaries);
(o)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (i) shall not exceed
$5,000,000 during any fiscal year of the Borrower;
(p)    sales, transfers and other dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; and
(q)    sales, transfers and other dispositions of investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture arrangements and similar binding arrangements.
SECTION 6.06.    Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower (or any of its
Subsidiaries) that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 90 days
after the Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset.

66

--------------------------------------------------------------------------------




SECTION 6.07.    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower (or any of its
Subsidiaries) has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower (or any of its Subsidiaries).
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness. (1) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except
(iii)    each Loan Party and each of their respective Subsidiaries may declare
and pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock,
(iv)    each Loan Party may pay dividends or make distributions to its direct or
indirect shareholders/members to pay their assumed state, local and United
States federal income tax liabilities attributable to such Loan Party’s (or,
without duplication, such Loan Party’s Subsidiaries) income and gain, with such
taxes being calculated for all such shareholders/members at a rate not to exceed
the highest combined federal, state, and local tax rate applicable to any such
shareholder/member, whether to a corporation or individual, whichever is higher
and, in the case of distributions to Shake Shack, without regard to any
adjustments under Section 743(b) of the Code,
(v)    each Loan Party (other than the Borrower) may (x) pay management,
consulting and advisory fees to the Borrower and (y) pay dividends or make
distributions to its shareholders or members,
(vi)    any Loan Party (or any of its Subsidiaries) may redeem in whole or in
party any of its Equity Interests for another class of its Equity Interests or
with proceeds from substantially concurrent equity contributions or issuances of
new Equity Interests,
(vii)    any Loan Party (or any of its Subsidiaries) may (or may make dividends
to permit any direct or indirect parent thereof to) repurchase or retire shares
of its (or such parent’s) Equity Interests held by officers, directors,
employees and members of any Loan Party (or any of its Subsidiaries) (or any
spouse, former spouse, successor, executor, administrator, heir, legatee or
distributee of any of the foregoing), so long as such repurchase or retirement
is pursuant to, and in accordance with the terms of, any management, director
and/or employee equity or stock option or benefit plans, stock subscription
agreements, the Organizational Document of any Loan Party, or any agreement
between any employee, officer or director of any Loan Party and any Loan Party,
(viii)    each Loan Party may redeem in whole or in part any of its Equity
Interests,


--------------------------------------------------------------------------------




(ix)    the Borrower may (x) reimburse Shake Shack for its expenses incurred on
behalf of the Borrower to the extent provided in Section 6.06 of the LLC
Agreement, and (y) make indemnification payments pursuant to Section 7.04 of the
LLC Agreement, and
(x)    the Borrower may make distributions to Shake Shack to the extent
necessary to enable Shake Shack to (x) pay “Cash Settlements” pursuant to
Article XI of the LLC Agreement, and (y), without duplication as to clause (ii)
of this Section 6.08(a), make “Tax Benefit Payments” pursuant to Article III of
the Tax Receivable Agreement;
provided that (1) any dividend or distribution permitted by clause (v) to a
Person that is not a Loan Party and (2) any transaction contemplated by clause
(v) or (vi) above are subject to the following conditions (subject to Section
7.02) (x) no Event of Default then exists or would result therefrom and (y) the
Borrower has delivered to the Administrative Agent, at least 10 Business Days
prior to such Restricted Payment, a certificate of a Responsible Financial
Officer of the Borrower demonstrating pro forma compliance with Section 6.12,
both before and after giving effect to such Restricted Payment.
(c)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any funded Indebtedness, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any funded Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and
(v)    payments of Indebtedness not to exceed $2,000,000 in the aggregate per
fiscal year.
SECTION 6.09.    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to

68

--------------------------------------------------------------------------------




employees permitted under Section 6.04, (g) any transaction permitted under
Section 6.05(e), (h) the payment of reasonable fees to directors of the
Borrower, the Loan Parties or any of their respective Subsidiaries who are not
employees of the Borrower, the Loan Parties, or any of their respective
Subsidiaries, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business, (i) any
issuances of securities or other payments, compensation awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
Board of Directors, and (j) the payment of management, consulting and advisory
fees to the Borrower.
SECTION 6.10.    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Loan Party to make or repay loans or advances to the
Borrower or any other Loan Party or to Guarantee Indebtedness of the Borrower or
any other Loan Party or to pay management, consulting or advisory fees to the
Borrower; provided that (i) the foregoing shall not apply to restrictions and
conditions:
(vi)    imposed by law, any Loan Document or any Organizational Document of any
Loan Party;
(vii)    existing on the date hereof and identified on Schedule 6.10 (but shall
not apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition);
(viii)    arise in connection with any disposition permitted under Section 6.05;
(ix)    clause (a) of the foregoing shall not apply to customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Loan Party or Subsidiary;
(x)    clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Sections
6.01(d), (e) or (f) or 6.02(d) or (e) if such restrictions or conditions apply
only to the property or assets securing such Indebtedness; and
(xi)    clause (a) of the foregoing shall not apply to customary provisions in
leases, joint venture agreements or other agreement entered into in the ordinary
course of business and consistent with past practice restricting the assignment
thereof.
SECTION 6.11.    Amendment of Material Documents. No Loan Party will, nor will
it permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) agreement relating to any Subordinated Indebtedness, (b) its
Organizational Documents (including the LLC Agreement), or (c) the Tax
Receivable Agreement, in each case, to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.


--------------------------------------------------------------------------------




SECTION 6.12.    Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio determined for any period of four consecutive fiscal
quarters ending on the last day of each fiscal quarter (after giving effect to
any Cure Payments pursuant to Section 7.02) to be less than 1.20:1.
SECTION 6.13.    Funded Net Debt to EBITDA Ratio. The Borrower will not permit
the Funded Net Debt to EBITDA Ratio determined for any period of four
consecutive fiscal quarters ending on the last day of each fiscal quarter (after
giving effect to any Cure Payments pursuant to Section 7.02) to exceed 3.00:1.
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(n)    the Borrower shall fail to pay (i) any principal of any Loan, (ii) any
reimbursement obligation in respect of any LC Disbursement or (iii) any interest
on any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;
(o)    the Borrower shall fail to pay any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and within 5 Business Days of the date that the same shall become due and
payable;
(p)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished to the Administrative Agent pursuant to or in connection with
this Agreement or any Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;
(q)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.12 or in Article VI;
(r)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.07, 5.09, 5.10 or 5.11 of this Agreement or (ii) 15 days after the earlier of
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement;


--------------------------------------------------------------------------------




(s)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
grace or cure periods set forth in the terms of such Material Indebtedness);
(t)    any event or condition occurs and continues that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(u)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(v)    any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
(w)    any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(x)    one or more judgments for the payment of money in an aggregate amount in
excess of $3,500,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against any Loan Party, any Subsidiary of any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary of any Loan Party to enforce any such judgment or
any Loan Party or any Subsidiary of any Loan Party shall fail within 30 days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material

71

--------------------------------------------------------------------------------




Adverse Effect, which judgments or orders, in any such case, are not stayed on
appeal or otherwise being appropriately contested in good faith by proper
proceedings diligently pursued;
(y)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(z)    a Change in Control shall occur;
(aa)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(bb)    other than pursuant to the terms of the Loan Documents, any Loan
Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any Loan
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty, to which it is a party, or any Guarantor shall
deny that it has any further liability under the Loan Guaranty, to which it is a
party, or shall give notice to such effect;
(cc)    other than as a result of any action by the Administrative Agent, any
Collateral Document shall for any reason fail to create a valid and perfected
first priority security interest in any Collateral purported to be covered
thereby, except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document; or
(dd)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall

72

--------------------------------------------------------------------------------




automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.
SECTION 7.02.    Cure Right.
(g)    Notwithstanding anything to the contrary contained in Sections 5.09,
5.12, 6.12 and 6.13 (and the definitions related thereto) or Section 7.01 (with
respect to such Section and definitions), in the event of any Event of Default
arising from the breach of the Fixed Charge Coverage Ratio covenant set forth in
Section 6.12 and/or the Funded Net Debt to EBITDA Ratio covenant set forth in
Section 6.13 as of the last day of any fiscal quarter (prior to giving effect to
any Cure Payment), and until the expiration of the eighth (8th) day after the
date of the delivery of (i) in the case of any fiscal quarter ending in June,
the quarterly report in Section 5.01(b) and (ii) in the case of the fiscal
quarter ending in December, the annual report in Section 5.01(a), cash
contributions may be made to the Borrower, within one (1) Business Day after the
expiration of such period, in an amount which, when added to the Borrower’s
EBITDA (and, in the case of the Funded Net Debt to EBITDA Ratio, applied to
reduce Indebtedness) for the four quarter period ending on the last day of the
fiscal quarter in which such breach occurred, will result in the Borrower being
in compliance with the Fixed Charge Coverage Ratio and/or the Funded Net Debt to
EBITDA Ratio, as applicable, for such period.
(h)    The Borrower shall not be permitted to exercise the right to cure set
forth in clause (a) of this Section 7.02 more than six (6) times over the term
of this Agreement.
(i)    The Administrative Agent and the Lenders agree that until the expiration
of the periods set forth in Section 7.02(a), neither the Administrative Agent
nor the Lenders shall exercise any rights or remedies with respect to any Event
of Default arising from the breach of the Fixed Charge Coverage Ratio covenant
set forth in Section 6.12 and/or the Funded Net Debt to EBITDA Ratio covenant
set forth in Section 6.13, as applicable, as of the last day of any fiscal
quarter (prior to giving effect to any Cure Payment), but the Administrative
Agent and the Lenders reserve the right to exercise any such rights or remedies
if such Event of Default continues to exist following the expiration of such
period.
(j)    The parties hereby acknowledge that this Section 7.02 or any Cure Payment
received (or deemed to be received) by the Borrower pursuant to this Section
7.02 shall not:
(i)    be relied on for purposes of calculating any financial ratios other than
as applicable to Sections 5.09, 5.12, 6.12 and 6.13, including any calculation
for the purpose of determining any basket or threshold in this Agreement;
(ii)    result in any adjustment to the Fixed Charge Coverage Ratio for the
purpose of determining the Borrower’s compliance with the Fixed Charge Coverage
Ratio for the purposes set forth in Sections 6.08(a)(iv) and (vi), other than
the adjustment to the Fixed Charge Coverage Ratio referred to in the immediately
preceding clause (i); or

73

--------------------------------------------------------------------------------




(iii)    be used to determine the permissibility of a transaction or other
action under the Loan Documents where such permissibility was (or may have been)
contingent on pro forma compliance with the Fixed Charge Coverage Ratio.
(k)    If, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Fixed Charge Coverage
Ratio and/or the Funded Net Debt to EBITDA Ratio, as applicable, the Borrower
shall be deemed to have satisfied the requirements of such financial covenant as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of such financial covenant that had occurred shall be deemed cured for
the purposes of this Agreement (and, for the avoidance of doubt, no default
interest shall be paid in connection with any such cure).
(l)    To the extent that a Cure Payment is received and included in the
calculation of EBITDA for any applicable fiscal quarter pursuant to this
Section, such Cure Payment shall be deemed to be EBITDA for purposes of
determining compliance with any covenant contained herein for subsequent periods
that include such fiscal quarter.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request

74

--------------------------------------------------------------------------------




of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a commercial bank
or an Affiliate of any such commercial bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and

75

--------------------------------------------------------------------------------




such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.16(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

76

--------------------------------------------------------------------------------




(i)    if to any Loan Party, to the Borrower at:
SSE Holdings, LLC
24 Union Square East, 6th Floor
New York, New York 10003
Attention: Ron Palmese (rpalmese@shakeshack.com);
Jeff Uttz (juttz@shakeshack.com)
Facsimile No: (212) 228-3622
(ii)    if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase
Bank, N.A. at:
JPMorgan Chase Bank, N.A.
270 Park Avenue
42st Floor
New York, New York 10017
Attention: James McDonnell
Telephone No: (212) 270-0810
(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(x)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(c) unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

77

--------------------------------------------------------------------------------




(y)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 9.02.    Waivers; Amendments. (1) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(r)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Revolving Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone any scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.16(b) or (d) in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) change Section 2.18, without the consent of each Lender (other
than any Defaulting Lender), (vii) release any Guarantor from its obligation
under its Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender, or (viii) except as
provided in clauses (d) and (e) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be (it being understood that any change to
Section 2.17 shall require the consent of the Administrative

78

--------------------------------------------------------------------------------




Agent and the Issuing Bank). The Administrative Agent may also amend Schedule
2.01 to reflect assignments entered into pursuant to Section 9.04
(s)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Revolving Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
(t)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.13 and 2.15, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.14 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (1) The Borrower shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one counsel (other than the

79

--------------------------------------------------------------------------------




allocated costs of internal counsel) for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, the Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Bank or any Lender, in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrower under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
(xi)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(xii)    taxes, fees and other charges for (A) Lien and title searches and title
insurance and (B) recording any mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(xiii)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(xiv)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account at any time prior to the Maturity
Date, all as described in Section 2.17(c).
(e)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
(other than the allocated costs of internal counsel) for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or

80

--------------------------------------------------------------------------------




any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrower for Taxes
pursuant to Section 2.15, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided further that this
Section 9.03(b) shall not apply with respect to Taxes other than Taxes that
represent losses, claims , damages, etc. arising from any non-Tax claim.
(f)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.
(g)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(h)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (1) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(e)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible Assignee)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the

81

--------------------------------------------------------------------------------




Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld; provided that failure to consent to the assignment
to a Competitor shall not be deemed to be unreasonably withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent; and
(C)    the Issuing Bank.
(xii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$500,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Ineligible Assignee” has the
following meaning:

82

--------------------------------------------------------------------------------




“Ineligible Assignee” means (a) a natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Assignee if it (x) has not
been established for the primary purpose of acquiring any Loans or Revolving
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; provided that upon the occurrence of an Event of
Default, any Person (other than a Lender) shall be an Ineligible Assignees if
after giving effect any proposed assignment to such Person, such Person would
hold more than 25% of the then outstanding Revolving Credit Exposure or
Revolving Commitments, as the case may be, (c) any Defaulting Lender or (d) a
Competitor; provided that (i) a Competitor shall only be an Ineligible Assignee
so long as no Event of Default pursuant to Section 7.01(h), (i) or (j) has
occurred and (ii) in the case of any other Event of Default not specified in
clause (i) that has occurred and is continuing, a Competitor shall not be deemed
an Ineligible Assignee if (x) a Lender desiring to sell, assign or participate
all or any portion of its Revolving Commitments and then outstanding Loans to a
Competitor, notifies the Borrower (after the occurrence and during the
continuance of such Event of Default) in writing of its intent to sell, assign
or participate such Revolving Commitments and Loans to a Competitor and the
terms pursuant to which such Competitor is willing to participate in such sale,
assignment or participation and (y) within 60 days of receiving such notice, the
Borrower has not identified a Person willing to acquire all such Revolving
Commitments and Loans specified in the notice on the terms specified in the
notice.
(xiii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(xiv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
and stated interest of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes

83

--------------------------------------------------------------------------------




of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(xv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05, 2.16 or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(f)    (1)    Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (other than a Competitor that is an Ineligible Assignee)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein, including the requirements under
Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.15(f), 2.16 and 2.17 as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.13 or 2.15, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.16(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal

84

--------------------------------------------------------------------------------




amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Revolving
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed

85

--------------------------------------------------------------------------------




counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (1)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with laws of the
State of New York, but giving effect to federal laws applicable to national
banks.
(g)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(h)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


--------------------------------------------------------------------------------




(i)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of any Loan Party, (h) to holders of Equity
Interests in any Loan Party, or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than any Loan Party. For
the purposes of this Section, “Information” means all information received from
the any Loan Party relating to any Loan party or its business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by such Loan
Party; provided that, in the case of information received from any Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such


--------------------------------------------------------------------------------




Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.
SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
SECTION 9.15.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
SECTION 9.16.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
SECTION 9.17.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


--------------------------------------------------------------------------------




ARTICLE X    

LOAN GUARANTY
SECTION 10.01.    Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations plus all costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, the
Borrower, any Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”). To the extent permitted by
applicable law, each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
SECTION 10.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty. (1) Except as
otherwise provided for herein or in any other Loan Document, the obligations of
each Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other Person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any other Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other Person, whether
in connection herewith or in any unrelated transactions.
(h)    The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


--------------------------------------------------------------------------------




(i)    Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Guarantor or that would otherwise operate as a
discharge of any other Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
SECTION 10.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of the Borrower or any other Guarantor or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of the Borrower or any other Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Guarantor confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Loan Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any other Guarantor against any Obligated Party or any security.
SECTION 10.05.    Rights of Subrogation. No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the other Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.
SECTION 10.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Guarantor’s


--------------------------------------------------------------------------------




obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Administrative Agent, the Issuing Bank and the Lenders are in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.
SECTION 10.07.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08.    Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five days after it
receives written notice of termination from any Guarantor. Notwithstanding
receipt of any such notice, each Guarantor will continue to be liable to the
Lenders for any Guaranteed Obligations created, assumed or committed to prior to
the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.
SECTION 10.09.    Taxes. All payments of the Guaranteed Obligations will be made
by each Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if any Guarantor shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
SECTION 10.10.    Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by any Guarantor or the Lenders, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”. This Section with respect to the
Maximum Liability of each Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Guarantor nor any other Person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the


--------------------------------------------------------------------------------




extent necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guaranty or affecting
the rights and remedies of the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Guarantor’s obligations hereunder
beyond its Maximum Liability.
SECTION 10.11.    Contribution. In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying Guarantor’s Maximum Liability as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from the Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Administrative Agent, the Issuing Bank,
the Lenders and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.
SECTION 10.12.    Liability Cumulative. The liability of each Guarantor as a
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.
SECTION 10.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of Swap
Obligations; provided that each Qualified ECP Guarantor shall only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 8.5 or
otherwise under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer,


--------------------------------------------------------------------------------




and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 10.13 shall remain in full force and effect until a discharge
of its Guarantee hereunder. Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
[Remainder of page intentionally left blank]

1    
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
SSE HOLDINGS, LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
CUSTARD’S FIRST STAND, LLC

By: /s/ Jeff Uttz     
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 18TH STREET NW WASHINGTON D.C. LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 102 NORTH END AVE LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 152 E 86 LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 300 WEST 44TH STREET LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




SHAKE SHACK 366 COLUMBUS LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 1111 LINCOLN ROAD LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK CORAL GABLES, LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK ENTERPRISES, LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK ENTERPRISES INTERNATIONAL, LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK FULTON STREET BROOKLYN LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




SHAKE SHACK GRAND CENTRAL LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK NEW HAVEN LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK SANSOM STREET PHILADELPHIA LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK WESTBURY LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SSE IP, LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK DOMESTIC LICENSING LLC

By: /s/ Jeff Uttz                    
Name: Jeff Uttz
Title: Chief Financial Officer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




SHAKE SHACK WESTPORT LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK BOSTON CHESTNUT HILL LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK BOCA RATON LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK 800 F STREET LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK KING OF PRUSSIA LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK PARAMUS LLC

By: /s/ Jeff Uttz                    
Name: Jeff Uttz
Title: Chief Financial Officer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




SHAKE SHACK UNIVERSITY CITY PHILADELPHIA LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK HARVARD SQUARE BOSTON LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK MIDDLE EAST LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK RUSSIA LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK TURKEY LLC

By: /s/ Jeff Uttz    
Name: Jeff Uttz
Title: Chief Financial Officer
SHAKE SHACK UNITED KINGDOM LLC

By: /s/ Jeff Uttz                    
Name: Jeff Uttz
Title: Chief Financial Officer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
and Issuing Bank

By: /s/ James J. McDonnell    
Name: James J. McDonnell
Title: Authorized Signer

Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




SCHEDULE 2.01
Revolving Commitment Schedule

Lender


Initial Revolving Commitment


Total Revolving Commitment


JPMorgan Chase Bank, N.A.


$20,000,000




$50,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total


$20,000,000




$50,000,000








Third Amended and Restated Credit Agreement
 



--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________
[and is an Affiliate/Approved Fund of [identify Lender][a Competitor or
Controlling Affiliate of a Competitor of a Loan Party]1]

3.
Borrower(s):    ______________________________

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 
 

1    Select as applicable.





Exhibit A
 



--------------------------------------------------------------------------------




5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
the Effective Date (as defined therein) among SSE HOLDINGS, LLC, the other Loan
Parties party thereto, the Lenders parties thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent

6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Revolving Commitment/Loans for all Lenders
Amount of Revolving Commitment/Loans Assigned
Percentage Assigned of Revolving Commitment/Loans3
 
$
$
   %
 
$
$
   %
 
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]

By:

Title:


ASSIGNEE
[NAME OF ASSIGNEE]













 
 

2    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. "Revolving
Commitment," or "Term Loan Commitment," etc.)
3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit A
 



--------------------------------------------------------------------------------






By:

Title:
















































Exhibit A
 



--------------------------------------------------------------------------------




[Consented to and]4 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By

Title:



[Consented to:]5 
SSE HOLDINGS, LLC

By

Title:























































 
 

4    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
5    To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit A
 



--------------------------------------------------------------------------------




ANNEX 1
[__________________]6 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) it [is][is not] a Competitor or a
Controlling Affiliate of a Competitor of a Loan Party and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
 

6    Describe Credit Agreement at option of Administrative Agent.
3    The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

Exhibit A
 



--------------------------------------------------------------------------------






2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.





Exhibit A
 



--------------------------------------------------------------------------------




EXHIBIT B
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of the Effective Date (as amended,
modified, renewed or extended from time to time, the “Agreement”) among SSE
Holdings, LLC (the “Borrower”), the other Loan Parties, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
and as the Issuing Bank. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [●] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Loan Parties during the accounting period covered by the
attached financial statements and such financial statements present fairly in
all material respects the financial condition and results of operations of the
Loan Parties on a consolidated basis in accordance with GAAP consistently
applied;
3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 5.01 of the Agreement;
4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Security Agreement;
and
5.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

Exhibit B



--------------------------------------------------------------------------------




 
 
 



The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of
____________.


By

Name:    
Title:    


Exhibit B



--------------------------------------------------------------------------------




SCHEDULE I
Compliance as of _________, ____ with
Provisions of and of
the Agreement





Exhibit B



--------------------------------------------------------------------------------




EXHIBIT C
JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Third
Amended and Restated Credit Agreement, dated as of the Effective Date among SSE
HOLDINGS, LLC (the “Borrower”), the Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]*
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

Exhibit C



--------------------------------------------------------------------------------




3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
 

4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
[NEW SUBSIDIARY]

By:    
Name:    
Title:    

Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:    
Name:    
Title:    





Exhibit C



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF OPINION
[To be provided]



Exhibit D



--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of January 28, 2015 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”), among SSE Holdings (the “Borrower”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”), each other Loan Party from
time to time party thereto and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. _______________________ (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.15(f) of the Credit
Agreement.


The Foreign Lender hereby represents and warrants that:


2.The Foreign Lender is the sole record and beneficial owner of the Loans (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate.


3.    The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code.


4.    The Foreign Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code.


5.    The Foreign Lender is not a controlled foreign corporation (as defined in
Section 957(a) of the Code) related to the Borrower within the meaning of
Section 864(d) of the Code.


6.    The interest payments on the Loan(s) are not effectively connected with
the Foreign Lender’s conduct of a U.S. trade or business.


The undersigned has furnished the Borrower and the Administrative Agent with a
duly executed certificate of its non-U.S. person status on IRS Form W-8BEN or
IRS Form W‑8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform each of the Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished each of the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[Signature Page Follows]

Exhibit E-1-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.




[NAME OF FOREIGN LENDER]
By:
______________________________
Name:
Title:


 
Exhibit E-2-1
 



 



--------------------------------------------------------------------------------

EXHIBIT E-2



FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of January 28, 2015 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”), among SSE Holdings (the “Borrower”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”), each other Loan Party from
time to time party thereto and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. _______________________ (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.15(f) of the Credit
Agreement.


The Foreign Lender hereby represents and warrants that:


1.    The Foreign Lender is the sole record owner of the Loans (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate.
2.    The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)).


3.    With respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the Foreign Lender nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code.
4.    None of the Foreign Lender’s direct or indirect partners/members is a
10‑percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code.


5.    None of the Foreign Lender’s direct or indirect partners/members is a
controlled foreign corporation (as defined in Section 957(a) of the Code)
related to the Borrower within the meaning of Section 864(d) of the Code.


6.    The interest payments on the Loan(s) are not effectively connected with
the Foreign Lender’s or any of its partner’s/member’s conduct of a U.S. trade or
business.


The undersigned has furnished the Borrower and the Administrative Agent with a
duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed

Exhibit E-2-1



--------------------------------------------------------------------------------




and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[Signature Page Follows]



Exhibit E-2-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.




[NAME OF FOREIGN LENDER]
By:
______________________________
Name:
Title:


Exhibit E-2-3



--------------------------------------------------------------------------------





EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of January 28, 2015 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”), among SSE Holdings (the “Borrower”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”), each other Loan Party from
time to time party thereto and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. _______________________ (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.15(f) of the Credit
Agreement.


The Foreign Participant hereby represents and warrants that:


1.    The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.
2.    The Foreign Participant is not a “bank” for purposes of Section
881(c)(3)(A) of the Code.


3.    The Foreign Participant is not a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code.


4.    The Foreign Participant is not a controlled foreign corporation (as
defined in Section 957(a) of the Code) related to the Borrower within the
meaning of Section 864(d) of the Code.


5.    The interest payments with respect to such participation are not
effectively connected with the Foreign Participant’s conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with a duly executed
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


[Signature Page Follows]

Exhibit E-3-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.




[NAME OF FOREIGN PARTICIPANT]
By:
______________________________
Name    :
Title:


Exhibit E-3-2



--------------------------------------------------------------------------------



EXHIBIT E-4



FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)
    
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of January 28, 2015 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”), among SSE Holdings (the “Borrower”),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”), each other Loan Party from
time to time party thereto and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. _______________________ (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.15(f) of the Credit
Agreement.


The Foreign Participant hereby represents and warrants that:


1.    The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate.
2.    The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation.


3.    With respect to such participation, neither the Foreign Participant nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code.


4.    None of the Foreign Participant’s direct or indirect partners/members is a
10-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code.


5.    None of the Foreign Participant’s direct or indirect partners/members is a
controlled foreign corporation (as defined in Section 957(a) of the Code)
related to the Borrower within the meaning of Section 864(d) of the Code.


6.    The interest payments with respect to such participation are not
effectively connected with the Foreign Participant’s or any of its
partner’s/member’s conduct of a U.S. trade or business.


7.    The undersigned has furnished its participating Lender with a duly
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall



Exhibit E-3-1



--------------------------------------------------------------------------------




promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]



Exhibit E-4-1



--------------------------------------------------------------------------------







Exhibit E-4-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.




[NAME OF FOREIGN PARTICIPANT]
By:
______________________________
Name:
Title:




Exhibit E-4-3

